Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
   
Response to Amendment
Applicant’s “Remarks” filed on 1/13/2022 and RCE filed 3/4/2022 have been considered.  Claims 10 and 12 have been cancelled and Claim 9 has been amended.  Claims 1-9, 11, and 13-20 are currently pending, with Claims 9, 11, and 13-14 being actively examined.  An action on the merit follows.  

   Response to Arguments
	Applicant argues that the previously cited references do not explicitly disclose the “providing to the POS terminal the received input price…that has been manually checked within an immediately prior 24-hour period.”  “Remarks” at 6.  Examiner agrees and has withdrawn the previous rejection in view of Applicant’s amendments.  Examiner has cited additional prior art in the rejection below to address Applicant’s amendments.     

Claim Objections
Claims 9, 11, and 13-14 are objected to because of the following informalities:
	Claim 9 recites “POS terminal” and “terminal,” and while it is clear that Applicant is reciting the same terminal in both instances, Examiner respectfully requests that Applicant use consistent language throughout the claims (i.e. POS terminal or terminal).  Claim 9 is objected to for this informality.  Claims 11 and 13-14 depend on Claim 9 and are therefore also objected to as they fail to cure the deficiency set forth.  
	Claim 9 recites both “the item” and “the presented item,” and while it is clear that Applicant is reciting the same item in each instance, Examiner respectfully requests that Applicant use consistent language throughout the claims (i.e. item or presented item).  Claim 9 is objected to for this informality.  
	Claim 9 recites “until the update of the price lookup database” and should instead recite “until the update to the price lookup database” for consistency with the previously recited “until an update to the price lookup database.”  Claim 9 is objected to for this informality.  Claims 11 and 13-14 depend on Claim 9 and are therefore also objected to as they fail to cure the deficiency set forth.  
	Claim 9 recites “the received input price in the cache that has been manually checked” and while it is clear in view of Applicant’s paragraph [0044] of the originally filed specification that the price is manually checked, Examiner respectfully requests that Applicant amend the noted language to reflect that it is in fact the price that has been manually checked and not the cache.  Claim 9 is objected to for this informality.  Claims 11 and 13-14 depend on Claim 9 and are therefore also objected to as they fail to cure the deficiency set forth.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 9, 11, and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 9 recites “the cache” without antecedent basis.  Applicant’s specification at paragraph [0044] discusses “a cache” used for holding temporary prices, and Applicant’s claims recite “caching” price information, but said “caching” is disclosed in Claim 9 with respect to “local copy of the price lookup database on the POS terminal.”  Accordingly, Claim’s 9 recitation of “the cache” without antecedent basis in the claims renders Claim 9 indefinite.  Claim 9 is therefore rejected as indefinite.  Claims 11 and 13-14 depend on Claim 9 and are therefore also rejected as indefinite.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

  Claims 9, 11, and 13-14 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.  
Independent Claim 9 recites:  a method comprising:  capturing an image of an item presented for scanning by a product scanner of a point-of-sale (POS) terminal; querying a local copy of a price lookup database unsuccessfully for the item in the captured image; detecting an item-not-on-file event at the terminal; transmitting, via a network to a network storage location for further action at a later time, the image of the item presented for scanning and an item identifier read from the presented item; receiving an input price of the presented item; caching, in the local copy of the price lookup database on the POS terminal, the received input price as a temporary price with regard to the item for use in subsequent item-not-on-file events for the same item until an update to the price lookup database with regard to the item identifier is received, the caching of the received input price includes updating the local copy of the price lookup database with:  the item identifier read by the product scanner from the presented item; and the received input price; and wherein the received input price is to be used in subsequent pricing lookups for the item until the update of the price lookup database with regard to the item identifier is received, and providing to the POS terminal the received input price in the cache that has been manually checked within an immediately prior 24-hour period.    
The recited limitations cover a process that, under their broadest reasonable interpretations, cover mental concepts and subject matter viewed as a certain method of organizing human activity with the additional recitation of generic computer components.  That is, other than reciting “a product scanner,” “POS terminal,” “transmitting, via a network to a network storage location,” and “caching, in the local copy of the price lookup database on the POS terminal” in Claim 9, nothing in the claim precludes the steps from being performed in the mind or via certain methods of organizing human activity.  For example, but for the recited detecting an item-not-on-file event at the terminal), then the claim recites a mental concept.  84 Fed. Reg. 50, 52 (“concepts performed in the human mind…including an observation, evaluation, judgement, opinion….”); October 2019 Update at 9 (“The use of a physical aid…to help perform a mental step…does not negate the mental nature of this limitation.”).  Similarly, if a claim under its broadest reasonable interpretation covers subject matter viewed as sales activities (i.e. querying a local copy of a price lookup database), the claim recites commercial interactions and falls within certain methods of organizing human activity.  84 Fed. Reg. 50, 52.  Accordingly, Claim 9 recites an abstract idea.  
The abstract idea is not integrated into a practical application.  As stated above, Claim 9 recites the additional elements of “a product scanner,” “POS terminal,” “transmitting, via a network to a network storage location,” and “caching, in the local copy of the price lookup database on the POS terminal” to perform the recited limitations.  These elements are recited at a high level of generality, add insignificant extra-solution activity to the judicial exception (i.e. sending/transmitting/receiving data), and generally link the use of the judicial exception to a particular technological environment or field of use (i.e. sales field) such that they amount to no more than mere instructions to apply the exception using generic components.  MPEP 2106.05 (f-h).  Additionally, the claims do not present a technical solution to a technical problem, but rather, use generic elements to check and update price data.  Claim 9 is therefore directed to an abstract idea.  
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the lack of integration of the abstract idea into a practical application, the additional elements of “a product scanner,” “POS terminal,” “transmitting, via a network to a network storage location,” and “caching, in the local copy of the price lookup database on the POS terminal” amount to no more than mere instructions to apply an exception using generic computer components.  Further, the claims do not limit the “a product scanner,” “POS terminal,” “transmitting, via a network to a network storage location,” and “caching, in the local copy of the price lookup database on the POS terminal” to any elements that may be construed as “significantly more” than the abstract idea.  For Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 223-24 (2014).  The POS terminal and database therefore are comparable to computer components deemed ineligible in Alice.  Specifically, the POS terminal and database at most amount to programmed computer structure and storage structure, and Alice provides that using computers, processors, and storage as mere tools to execute instructions demonstrates well-understood, routine, and conventional activity.  Id.  The POS terminal and database for sending, receiving, and caching data therefore do not recite activities which supersede what is already known to the computing field.  
 	Moreover, the courts found a scanner for extracting data from hard copy documents with a processor for recognizing information and a memory for storing information to be considered basic concepts of data collection, recognition, and storage, and thus abstract practices.  Content Extraction and Transmission LLC v. Wells Fargo Bank, N.A., 776 F.3d 1343 (Fed. Cir. 2014).  Accordingly, a product scanner for capturing images is insufficient to offer inventive concept in view of Federal Circuit guidance.  
Additionally, applying conventional communication components to a transactional field does not overcome the rejection in light of MPEP 2106.05 (g-h) (Extra Insignificant Extra-Solution Activity and Field of Use and Technological Environment).  That is, sending and receiving data via a network and to a network storage location for price determinations is directed towards mere data gathering.  MPEP 2106.05 (g-h).  Accordingly, reciting a network location and a network is similarly insufficient to offer inventive concept.  
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and thus, no indication that the claims include inventive concept.  
Dependent claims 13-14 do not add “significantly more” to the eligibility of claim 9 and recite a more complex abstraction executed on a generic computer using well-understood, routine, and conventional .
	Dependent Claim 11 recites the additional element of a mobile device for receiving a price check instruction.  Receiving a price check instruction amounts to sales behaviors (i.e. commercial interactions) and in view of the 2019 PEG falls within certain methods of organizing human activity with the additional recitation of the mobile device.  84 Fed. Reg. 50, 52.  Dependent Claim 11 therefore recites an abstract idea.  The abstract idea is not integrated into a practical application.  The mobile device is claimed at a high level of generality and adds insignificant extra solution activity to the claim (i.e. receiving data) such that the claim amounts to no more than mere instructions to apply a judicial exception.  Further, there is no indication of a technical solution to a technical problem.  Accordingly, Dependent Claim 11 is directed to the abstract idea.  Further, the additional element of a mobile device does not offer “significantly more” than what is already known.  Specifically, Alice provides that generic computers for performing well-understood, routine, and conventional activity such as sending and receiving data are insufficient to demonstrate inventive concept.  Alice, 573 U.S. at 223-24.  Even when considered as an ordered combination, these limitations do not add significantly more than when considered individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and thus, no indication that the claims include inventive concept.  Accordingly, Claim 11 is ineligible.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 9, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Itani et al. (U.S. Patent Application Publication No. 20150186862) in view of Moro (U.S. Patent Application .  

As per Claim 9, Itani et al. disclose a method comprising (See FIG. 4, 5, 6, 10, and 12): 
capturing an image of an item presented for scanning by a product scanner of a point-of-sale (POS) terminal (Itani et al. disclose capturing an image of a product for purchase [0080-0081]);
querying a local copy of a price lookup database unsuccessfully for the item in the captured image (Itani et al. disclose a product to be purchased at a register apparatus [0077] with a scanner device (13) [0034] wherein the scanner device (13) acquires a product code from the product and the POS register apparatus determines that the product is an unregistered product by checking the product information table [0077].  See [0059] (showing that information from the master product information table is stored in the product information table));
detecting an item-not-on-file event at the terminal (Itani et al. disclose the POS register apparatus determines that the product is an unregistered product by checking the product information table [0077].  See [0059] (showing that information from the master product information table is stored in the product information table)); 
transmitting, via a network to a network storage location for further action at a later time, the image of the item presented for scanning and an item identifier read from the presented item (Itani et al. disclose a cash register clerk operating the register apparatus to control the scanner to capture an image of the unregistered product [0080-0081] and includes the image in the product information request [0082] with the product code [0083].  The POS register apparatus then transmits the product information request including the image and the product code via a transmission button to a POS management apparatus [0083] through (for example) an e-mail [0064].  Here, the network and network storage locations are disclosed through the network in which all devices are communicating (FIG. 1).  See at least (FIG. 2) (showing terminals with storage locations and communication devices for sending and receiving data via network) and [0109-0110] and [0126-0127]);
receiving an input price of the presented item (Itani et al. disclose the POS management apparatus receiving the response information including the sale price information from the clerk terminal [0087]); 
storing, in the local copy of the price lookup database on the POS terminal, the received input price with regard to the item for use in subsequent item-not-on-file events for the same item when an update to the price lookup database with regard to the item identifier is received, the storing of the received input price includes updating the local copy of the price lookup database with:  the item identifier read by the product scanner from the presented item; and the received input price; and wherein the received input price is to be used in subsequent pricing lookups for the item when the update of the price lookup database with regard to the item identifier is received.  (Itani et al. disclose the POS management apparatus registering product information with the product code that was sent in the request and with the received sales price in the master product information table [0087].  The registered product information is stored in a master product information table [0059] [0070] wherein POS register apparatuses acquire product information and store information in a product information table (102) within the apparatus [0059].  Once the POS management apparatus registers the product information corresponding to a product code and sales price in the master product information table, the POS management apparatus transmits the information to the POS register apparatus [0087] and the product information is reflected in the product information table of the POS register apparatus [0092].  In subsequent operations, the POS register apparatuses can associate the product as a checkout target [0092].  Itani et al. further teach that the product information table and the master product information table store the same information (i.e. copies) [0070] and that the product information table is locally held by each register [0070]),
  and providing to the POS terminal the received input price that has been manually checked within a prior 24-hour period, the received input price is provided to the POS terminal (Itani et al. teach a clerk checking price for the POS management apparatus and preparing a response with the sale price information [0073].)  
when querying a price for the item in the captured image.  However, Moro teaches a related invention directed towards registering products (e.g. as in paragraph [0017]) and further teaches capturing an image at an initial step to use for price look up purposes [0077-0078].
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Itani et al. with when querying a price for the item in the captured image as seen in Moro in order to decrease the steps to accessing price data, thereby expediting price retrieval, and thus increasing throughput of processed items.  One having ordinary skill in the art would be motivated to make this modification in order to decrease effort associated with product checkout procedures, thereby decreasing system delay, and thus enhancing user satisfaction.  These inventions when viewed in a combined state would yield predictable results in registering store items.   
Itani et al. go as far as to disclose the need for continuous transactions to shorten the wait time for customers [0091] and clerks manually checking and updating price lookup information during transactions [0073].  Itani et al. however do not make an explicit disclosure of providing the received input price that has been manually checked within an immediately prior 24-hour period.  However, Sugiyama in a related art of updating price lookup files in a point of sale terminal does teach updating a PLU file immediately (Col 4 Lines 4-10) or at the end of the transaction in which the price is manually checked by the clerk (Col 3 Line 55 – Col 4 Line 10) (i.e. immediately falls within Applicant’s 24-hour period).  Moreover, Sugiyama teaches that the purpose of this invention is to ensure that prices are updated before the end of each business day (Col 2 Lines 4-36) (i.e. within an immediate prior 24-hour period).    
Accordingly, it would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the manual price check of Itani et al. with an immediately prior 24-hour period in order to permit price files to be updated quickly and accurately (please see Sugiyama at Col 2 Lines 32-33) and in order to avoid customer inconvenience with updating PLU files (please see Sugiyama at Col 2 Lines 35-36).  One having ordinary skill in the art would be motivated to make this modification in order 
Itani et al. teach item not-on-file events as above.  Itani et al. do not explicitly disclose but Lavingia does teach caching the received input price as a temporary price with regard to the item for use in subsequent events for the same item until an update is received, the caching of the received input price includes updating the price lookup database; and wherein the received input price is to be used in subsequent pricing lookups for the item until the update is received and received input price in the cache (Lavingia teaches caching input prices and a product information database having prices (i.e., a price lookup database) with items for subsequent use as each update is made (FIG. 5) (Col 5 Lines 5-20) (Col 8 Lines 16-44).) 
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the item not-on-file events as seen in Itani et al. with caching the received input price as a temporary price with regard to the item for use in subsequent events for the same item until an update is received, the caching of the received input price includes updating the price lookup database; and wherein the received input price is to be used in subsequent pricing lookups for the item until the update is received and received input price in the cache as seen in Lavingia in order to allow purchasers to access prices without waiting for update times, thereby allowing more flexibility in propagating price updates (Col 1 Lines 5-30).  One having ordinary skill in the art would be motivated to make this modification in order to decrease delays in price updates, thereby increasing efficiency, and thus enhancing merchant and consumer satisfaction.  These inventions when viewed in a combined state would yield predictable results in accessing price information for purchase.  

As per Claim 11, Itani et al. further disclose transmitting the image of the item presented for scanning and the item identifier for further action includes:  transmitting, via the network, a price check instruction to a mobile device of a store associate; and wherein receiving the input price of the presented item includes receiving the input price via the network as input into the mobile device of the store associate.  (Itani et al. disclose the POS management apparatus transmitting the product information request to a clerk terminal [0085] wherein the clerk terminal may be a mobile phone operated by a store clerk [0073] and the store clerk confirming the product information request with the product image and creates response information which includes the sale price information about the product [0086].  See also subsequent operations in [0092].)

As per Claim 13, Itani et al. further teach including the received input price in data transmitted over the network.  (Itani et al. teach the POS management apparatus receiving the response information including the sale price information from the clerk terminal [0087] and distributing the product information, which includes the received product code and the sales price information in data transmitted over the network [0088].
Itani et al. do not explicitly teach with the image in the above embodiment.  However, Moro does teach transmitting a merchandise ID (which correlates to price [0143]) with the image [0035] [0038] [0138] to update the POS terminal [0035] [0038].  
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the transmission of Itani et al. with the image as seen in Moro in order to continuously associate image data with price data such that registered products may later be identified via image in the event that (for example) name data is missing from the PLU, thereby clarifying product relations, and thus decrease search time identifying future products.  Moreover, one having ordinary skill in the art would be motivated to make this modification in order to increase throughput in identifying products, thereby increasing store throughput, and thus enhancing customer and merchant satisfaction.  These embodiments when viewed in a combined state yield predictable results in transmitting identification data among network entities.  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Itani et al. (U.S. Patent Application Publication No. 20150186862), Moro (U.S. Patent Application Publication No. 20150339650), Sugiyama (U.S. Patent No. 5162639), and Lavingia (U.S. Patent No. 9082146) as applied to Claim 13 above, and further in view of Zaremski et al. (U.S. Patent Application Publication No. 20170177969).  

As per Claim 14, Itani et al. do not explicitly disclose but Zaremski et al. do teach the received input price and the item identifier are included with the transmitted image as image metadata.  (Itani et al. go as far as to teach the store clerk’s response to the product information request may include response information.  The sales clerk may further insert product name or department code into the response information [0086].  However, Itani et al. are silent as to explicitly disclosing the image with metadata as claimed.  However, Zaremski et al. do teach metadata of a product (metadata corresponding to the identified object) including a packaging identifier and product price [0062] and transmitting received images and object information to the data stream generator [0064] [0066] to generate events or time series data [0067] for providing insight into the state of real-world objects [0006].)  
It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the price look-up system and method as seen in Itani et al. with the received input price and the item identifier are included with the transmitted image as image metadata as seen in Zaremski et al. in order to continuously associate image data with price data such that registered products may later be identified via image in the event that (for example) name data is missing from the PLU, thereby increasing context for registered products, and thus decrease search time in identifying future products.  Moreover, one having ordinary skill in the art would be motivated to make this modification in order to increase the accuracy of item identification through the enhanced product associations, thereby mitigating future loss, and thus decreasing system waste.  These embodiments when viewed in a combined state yield predictable results in transmitting identification data among network entities.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE E BRUNER whose telephone number is (571)272-0644.  The examiner can normally be reached on 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICOLE ELENA BRUNER/Examiner, Art Unit 3627